          EXHIBIT
             6



Case 3:20-cv-00517-RJC-DCK Document 13-18 Filed 06/30/21 Page 1 of 4
                                                                            SPIELBERG ER
                                                                            LAW             G R O U P

                                                                                                                                         OFFICES
ATTO RNEYS /\T Lt\ W                                                            1o, ember 29. 2019
                                                                                                                                         Charleston
J:i111n, Spil'll>l'l~l'I      i+
( ;,,IHwlk fdt·pp,·r          *+ * 0       ◊;   Electrolu\ Major Appliances                                                              T ampa
I .,,a Sd1<'ibl,·     *                         Attenti on: Human Reso urces Director/General Counse l
                                                                                                                                         Chicai;o ·
I .Ill\'   I k, 111;111   *                                                                                                              /\1l:11ll;i •
.I< ll'rn l)d H111 *❖;                          I 0200 Da,·id Taylor Drive                                                               Cl ,arlollt' ·
( ·1,nsi11phl'I .\ . F,·1111dl         *        Charlotte. NC 28262                                                                      Halcii;h .
.\Iii" Sal1.tT      *•                                                                                                                   Orla11clo ·
( ;,11) ,1. 111CHTIO *** 0 +•:•                                                                                                          .I ackso11,·ill<' ·
J11sl111;1 Hohc11 Hid, *V
t-:, i,· I). Ho~t·" 0      *                                         RE: Your employee Jo bbie Flowers                                   Ft. l.a11dcrclalc ·
                                                                                                                                         A11s1i11"
hie 11<>".inll            *
S.11 Ill ,l'I I ), I\,,.,. *                    Dear Sir or Madam:
                                                                                                                                         Ho11sto11 ·
                                                                                                                                         Oall;Ls •
                                                                                                                                          Philadelphia ·
                                                        .l obbie Flowers has retained this law firm to represent him regarding hi s       Pinsburgh ·
                                                                                                                                         Arlin1,~011 .
                                                claims agai nst [lectrolu\ Major Appliances (hereinal'ter referred to as ··EMA ..).      • l>y apt. onh-
                                                Please direc t all future correspondence. communications. and documents
                                                regarding. thi s matter to our firm. rht: purpose of" thi s letter is to summarize
                                                brielly my understanding. or" hat transpi red and to determi ne your interest in
                                                engag ing in a good foi th effort to resolve this matter.

                                                        As you know. Mr. Flowe rs began wo rking for EMA in May 2001.
                                                Throughout hi s tenure with EMA. Mr. Flowers has been a hard-working
                                                employet: ,,vho di ligent ly performs his duties on a regu lar basis. Our
                                                in,estigat ion indicates that [ ~A ·s treatment or Mr. Flov.:ers violates federa l
                                                law.

                                                        Mr. Flowers· supervi sor has treated Mr. Flowers in a disparate manner
                                                than simi larl y situated employees over the past several months. For one
                                                e\ample. Mr. Flowers· supervi ·or communicates with Mr. Flowers in a hosti le
                                                manner and scrutin izes Mr. Flowers performance at a greater rate than other
                                                employees. /\round latc .Jul} 2019. Mr. Flo,,·ers complai ned to Human
                                                Rt'sourccs ubout hi s supcn·isu r· s cn nduct. but the su perviso r" s conduct
                                                persisted.

                                                        In addition. around late September 2019. Mr. Flowers was forced to go
                                                to the hospital due to a di abetes fl are up and informed EMA of the same. Mr.
                                                Flowers ,,vas of work fo r appro:-,.:imately three (3) days. Upon Mr. Flowers
                                                return. Mr. Flowers req uested Fnmi ly and Medical Leave Act (FML.A)
 0 1' COUNSL·l:
  ♦                                             papern·o rk. .I ust "ccks b ter. [1vl.A issued Mr. Flov,crs an unwarranted
  ONLY IJCE               srn I.       :
                                                pcrlormancl.:' irnprll\ cmcnl. in rctnliation to Mr. Flowers miss ing time due to his
  t ~l"                                         medical condition . Upon information and be lief. EMA has terminated three
  :IL.\
   0 \ '. \
                                                African American employees with diabetes in the past few years.
  +'\( .
  * II.                                                 Based on the foregoing. it is ev ident EMA has treated Mr. Flowers in a
  0T.\
  * Fl.                                         disparate manner based o n his race. [MA ·s treatment or ~r. Flowers vio lates
  * :\/.                                        Title VII ul'th1.' Civil Rights ,\ct of 1 %➔ l l'itk VII) as l"itk Vil protects an
  ❖   I'.\
  ◊   (."()
  • <>II
  V T\

                                       Case 3:20-cv-00517-RJC-DCK Document 13-18 Filed 06/30/21 Page 2 of 4
                                                                                                                              FLOWERS
                                   4890 W. Kennedy Blvd., Suite 950 • Tampa, Florida 33609 • Phone: (800) 965. 1570 • Fax: (866) 580. 7499 00020
                                          SPIELBERGER
                                          LAW            GROUP

employee from an employcr· s discri rn inmor:- conduct. Additi onally. EMA ·s recent conduct is in
di rect ,·iolation of the Americans" it h Di sabil ities /\ct (1\D A). publi c pol icy. and com pany policy.

          Mr. r-lowe rs takes gn.:at pride in hi s \\Ork and has enjoyed his employment with EMA. At
this time. v,e will continue to close ly moni tor the situation on an ongo ing basis and ex pect that
EMA will conduct its ope rations professionall y. Thi s is a demand for EMA to: ( I ) investigate Mr.
Flowers· claims. (2) prevent fut ure instances of discriminat ion in the workplace, and (3) contact
thi s office to discuss a fai r and reasonable reso lution to this matter.

        We arc se nding thi corresponde nce in hopes that thi s matter will be fully reviewed ~y
EIVI;\ and can be amicably reso lved by- the pn rries prior to our fi rm tak ing fu rther action. Pleabe
call 111: oflice at your earliest con"enience to disc uss your interest in resolving these issues: (8o'O)
965 - 1570 ext. I 06.


                                                          lk st regards.




                                                          !!fJtr
                                                          Gary Martoccio
                                                          ga ry. martocc iorc_ysiclbergerlawgroup.com



cc:     .lobbic Flowers
        Samuel Doxsee. [sq .




      Case 3:20-cv-00517-RJC-DCK Document 13-18 Filed 06/30/21 Page 3 of 4
                                                                                             FLOWERS
  4890 W. Kennedy Blvd., Suite 950 • Tampa, Florida 33609 • Phone: (800) 965. 1570 • Fax: (866) 580.7499 00021
                                        SPIELBERG ER
                                        LAW            GROUP

                     PRESERV AT I O       1
                                              NOTI C E & LITIGATION HOLD

           This letter serves as forma l notice o r yo ur ongo ing lega l duty 10 preserve any and all
informati on rele,·ant 10 the facts surroumling thi s claim. Your duty to preserve evidence ex tends
10 the fo llowi ng: I) business records, 2) paper. digital. or electronic fi les, 3) data generated by
and/or stored on you or your client' s computers and storage media (e.g. , hard disks, floppy disks.
bad:up tapes). -+) any other electro ni c data. such as: voice mail s. text messages. emails.
cl igitn l/an,tl og audio recordings. :'i) an:- related physica l C\'i dcncc. and 6) any fo rm of video
recordings (pkasc \ll"C\ cnt the ,1u1u111a1ic dek1io11 or, idco !'ootag1..· b: preprogrammed deletion
C) cks). Violmiuns L)I. the kg.al du t:- described in this notice can result in se\'ere sancti ons being
imposed by the Cou rt fo r spo li ation 01· . .H.: tual c, itknce or potential e,·iclence.




     Case 3:20-cv-00517-RJC-DCK Document 13-18 Filed 06/30/21 Page 4 of 4
                                                                                            FLOWERS
  4890 W. Kennedy Blvd., Suite 950 • Tampa, Florida 33609 • Phone: (800) 965.1570 • Fax: (866) 580.7499 00022
